Citation Nr: 1714149	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  15-07 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1959 to September 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the VA Regional Office (RO) in Hartford, Connecticut.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran was afforded a VA examination in January 2014; a negative nexus opinion was provided.  The rationale was that the Veteran had normal hearing at time of separation from service and no standard threshold shifts were noted in the claims file.  The Board observes that the Veteran's September 1959 enlistment examination did not show his hearing acuity in puretone thresholds; rather, he had 15/15 on whispered voice testing.  Only the Veteran's August 1962 separation examination showed his hearing acuity in puretone thresholds.  Given the fact that the enlistment examination used whispered voice testing, the Board finds the examiner's rationale to be inadequate as no threshold shift could be shown with only the separation examination including the Veteran's puretone thresholds.  Therefore, the Board finds that a remand to obtain an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the January 2014 VA examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the diagnosed bilateral hearing loss.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that the diagnosed bilateral hearing loss had its onset in service or is related to the Veteran's military service.

The examiner is requested to specifically consider the fact that the September 1959 enlistment examination used whispered voice testing, in addition to the Veteran's reports of in-service noise exposure and noticing hearing loss at time of discharge as shown in statements received in September 2013 and August 2015 in reaching an opinion.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, after ensuring that the requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  Please note that this case has been advanced on the Board's docket on account of the Veteran's age.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




